DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/635,964, filed on 06/28/2017.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 01/21/2020 and 08/14/2020. An initialed copy is attached to this Office Action.
Claim Objections
Claims 5 and 18 are objected to because of the following informalities: recitation of “the frame” has no prior mention; should be “a frame”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachar et al. (USPG Pub No. 2016/0018720), hereinafter “Bachar”.


    PNG
    media_image1.png
    708
    523
    media_image1.png
    Greyscale


Regarding claim 3, Bachar discloses wherein the first side of the casing and the second side of the casing are not parallel to each other (see Fig. 1(a)).  
Regarding claim 4, Bachar discloses wherein the shielding member (120) is not disposed on a third side of the casing, and the first side of the casing and the third side of the casing are parallel to each other (see Fig. 1(a)). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bachar (USPG Pub No. 2016/0018720) in view of Lee (USPG Pub No. 2018/0275368 used herein as a translation of KR 10-2015-0127249).
Regarding claim 5, Bachar discloses the claimed invention, but does not specify wherein the frame comprises: a top surface, having a polygonal structure;  a first sidewall, extending from an edge of the top surface along the main axis and located on the first side of the casing; and a second sidewall, extending from an edge of the top surface along the main axis and located on the second side of the casing, wherein the first sidewall and the second sidewall are located on a first imaginary plane and a second imaginary plane respectively, and the first imaginary plane and the second imaginary plane are not parallel to each other. As these features are widely known in the art, Lee provides further evidence that one of ordinary skill in the art is capable of modifying the frame structure of Bachar to include such features. In the same field of endeavor, Lee discloses wherein the frame (300) comprises: a top surface, having a polygonal structure (see Figs. 3, 4); a first sidewall, extending from an edge of the top surface along the main axis and located on the first side of the casing (100) (see Figs. 2, 6); and a second sidewall, extending from an edge of the top surface along the main axis and located on the second side of the casing (100) (see Figs. 2, 6), wherein the first sidewall and the second sidewall are located on a first imaginary plane and a second imaginary plane respectively, and the first imaginary plane and the second imaginary plane are not parallel to each other (see Figs. 3-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mechanism of Bachar with wherein the frame comprises: a top surface, having a polygonal structure;  a first sidewall, extending from an edge of the top surface along the main axis and located on the first side of the casing; and a second sidewall, extending from an edge of the top surface along the main axis and located on the second side of the casing, wherein the first sidewall and the second sidewall are located on a first imaginary plane and a second imaginary plane respectively, and the first 
Regarding claim 6, Bachar further discloses wherein the shielding member (120) has a plate-like structure, and the shielding member (120) is parallel to the first sidewall (see Figs. 1(a)-(b)).  
Claims 7-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bachar (USPG Pub No. 2016/0018720) in view of Lee (USPG Pub No. 2018/0275368 used herein as a translation of KR 10-2015-0127249) as applied to claim 6 above, and further in view of Park (USPG Pub No. 2013/0215526).
Regarding claim 7, Bachar discloses and when viewed in a first direction in which the shielding member is aligned with the first sidewall, the driving assembly, the shielding member, and the first sidewall at least partially overlap (see Fig. 1(d), Paragraph 17). The first direction is interpreted as the “Y” axis as illustrated in Fig. 1(b) of Bachar. Bachar and Lee disclose the claimed invention, but do not specify wherein the shielding member is disposed between the driving assembly and the first sidewall. As these features are widely known in the art, Park provides further evidence that one of ordinary skill in the art is capable of modifying Bachar and Lee to include such features. In the same field of endeavor, Park discloses wherein the shielding member (120) is disposed between the driving assembly and the first sidewall (300/500) (see Fig. 1, Paragraph 47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mechanism of Bachar and Lee with wherein the shielding member is disposed between the driving assembly and the first sidewall of Park for the purpose of providing a more compact system while improving image quality (Paragraphs 5, 6). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Lastly, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67.

Regarding claim 9, Bachar further discloses wherein the plurality of magnetic elements (116) comprises a first magnetic element (116c) and a second magnetic element (116b) (see Fig. 1(d), Paragraph 17).  
Regarding claim 10, Bachar discloses wherein the shielding member (120) is disposed a first magnetic element surface of the first magnetic element (116c), and the first magnetic element surface is parallel to the first sidewall (see Fig. 1(d)). Bachar, Lee and Park teach the mechanism as is set forth above, Lee further discloses shielding member is disposed on a first magnetic element surface (Paragraph 84).  
Regarding claim 11, Bachar further discloses wherein the second magnetic element (116b) is disposed on the second side of the casing, and the first magnetic element (116c), the second magnetic element (116b), and the shielding member (120) at least partially overlap when viewed in the first direction (see Fig. 1(d)). The first direction is interpreted as the “Y” axis as illustrated in Fig. 1(b) of Bachar.   
Regarding claim 12, Bachar, Lee and Park teach the mechanism as is set forth above, Lee further discloses wherein the second magnetic element is disposed on the second side of the casing, and the second magnetic element does not overlap the shielding member when viewed in the first direction (see Figs. 4-6, Paragraph 84). It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67.
Regarding claim 13, Bachar further discloses wherein the first magnetic element (116c) has a first magnetic pole group disposed along the first direction (see Figs. 1(d), 2, Paragraph 19).  

Regarding claim 15, Bachar, Lee and Park teach the mechanism as is set forth above for claim 9, Lee further discloses wherein the plurality of magnetic elements comprise a magnet, and the shielding member protrudes from an upper end of the magnet (Paragraph 84).  
Regarding claim 19, Bachar further discloses a multiple-lens camera system (100) (Paragraph 17), comprising: an optical module (102); and  an optical element driving mechanism as claimed in claim 9 (see Fig. 1(d), Paragraph 17), wherein the optical element driving mechanism corresponds to the optical module (102) (Paragraph 17).  
Regarding claim 20, Bachar further discloses wherein the first side of the casing is adjacent to the optical module (102) (see Figs. 1(a)-(d)).  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bachar (USPG Pub No. 2016/0018720) in view of Lee (USPG Pub No. 2018/0275368 used herein as a translation of KR 10-2015-0127249) and Park (USPG Pub No. 2013/0215526) as applied to claim 9 above, and further in view of Hu et al. (USPG Pub No. 2014/0368914), hereinafter “Hu”.
Regarding claim 16, Bachar, Lee and Park disclose the claimed invention, but do not specify wherein the plurality of magnetic elements comprise a multipolar magnet having an upper portion and a lower portion, and the polar directions of the upper and lower portions are opposite to each other, wherein the ratio of the height of the upper portion along an optical axis of the lens to the height of the lower portion along the optical axis is ranged between 0.9 to 1.1. In the same field of endeavor, Hu discloses wherein the plurality of magnetic elements comprise a multipolar magnet having an upper portion and a lower portion, and the polar directions of the upper and lower portions are opposite to each other, wherein the ratio of the height of the upper portion along an optical axis of the lens to the height of the lower portion along the optical axis is 
Regarding claim 17, Bachar, Lee and Park disclose the claimed invention, but do not specify wherein the plurality of magnetic elements comprise a multipolar magnet having an upper portion and a lower portion, and the polar directions of the upper and lower portions are opposite to each other, wherein the upper portion is positioned corresponding to the second coil to move the lens holder relative to the frame along an optical axis of the lens, and the ratio of the height of the upper portion along the optical axis to the height of the lower portion along the optical axis is greater than 1.1. In the same field of endeavor, Hu discloses wherein the plurality of magnetic elements comprise a multipolar magnet having an upper portion and a lower portion, and the polar directions of the upper and lower portions are opposite to each other, wherein the upper portion is positioned corresponding to the second coil to move the lens holder relative to the frame along an optical axis of the lens, and the ratio of the height of the upper .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bachar (USPG Pub No. 2016/0018720) in view of Tsai et al. (USPG Pub No. 2009/0195897), hereinafter “Tsai”.
Regarding claim 18, Bachar discloses wherein the shielding member (120) is affixed to the frame (see Figs. 1(c), 1(d), Paragraph 19). Bachar discloses the claimed invention, but does not specify by insert molding. In the same field of endeavor, Tsai discloses by insert molding (see Fig. 5, Paragraph 41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mechanism of Bachar with by insert molding of Tsai for the purpose of providing easy and precise connections between the shielding member and the circuit board (Paragraph 41).	
Prior Art Citations
Sekimoto et al. (USPG Pub No. 2009/0295983) and Ariji (USPG Pub No. 2016/0025995) are each being cited herein to show an optical element driving mechanism that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/23/2021